DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant’s election without traverse of Species B in the reply filed on 12/27/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “sufficient flexibility” in claim 4 is a relative term which renders the claim indefinite. The term “sufficient flexibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “a sufficient amount” in claim 17 is a relative term which renders the claim indefinite. The term “sufficient flexibility” is not defined by the claim, the specification does not 
The remaining claims are rejected based on their dependency from a claim that has been rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 , 9-10 , 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye et al. US 2010/0252698 Al noting evidentiary reference Film Properties of Plastics and Elastomers.
Re claim 1, Dye et al. teach an additively manufactured three-dimensional multi-shell insulation for insulating at least one portion of a spacecraft (para 4), the insulation comprising: a plurality of shell layers of progressively increasing size (noting 124, figs 1-2, para 40) that are nested together and formed as a unitary insulation member that is configured to at least partially surround the at least one portion of the spacecraft; each of the plurality of shell layers having layer edge portions (portions connected to 112, 118) on opposite sides of said each of the 
Re claim 2, Dye et al. teach wherein the respective one or more restraints of the respective adjacent shell layers are configured as tethers that allow for lateral and transverse displacement of the respective adjacent shell layers (figs).  
Re claim 7, Dye et al. teach wherein the plurality of shell layers includes an outer shell layer (124) and one or more inner shell layers (120), the outer shell layer having a thickness that is greater than a thickness of at least one of the one or more inner shell layers (figs 1-2).  


Re claim 10, Dye et al. teach wherein the polymeric material includes a cyanate ester, epoxy, polyurethane, polyimide, or acrylic-based photopolymer (para 25).  
Re claim 12, Dye et al. teach wherein a thermal conductivity of one or more of the plurality of shell layers is less than 0.3 W/m K (noting this is a natural property of Mylar, Film Properties of Plastics and Elastomers evidentiary reference).  
 Re claim 13, Dye et al. teach wherein one or more of the plurality of shell layers is metallized with a low emissivity coating (para 38).  
Re claim 14, Dye et al. teach wherein an emissivity of the one or more of the plurality of shell layers metallized with the low emissivity coating is in the range of 0.02 to 0.2 (para 38 metal such as “aluminum or tungsten foil”).  
Re claim 15, Dye et al. teach the insulation is additively manufactured by continuous liquid interface production.  
The recitation of “the insulation is additively manufactured by continuous liquid interface production” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

 


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al in view of Potter WO 8909860 A1, and evidentiary reference Film Properties of Plastics and Elastomers.
Re claim 1, Dye et al. teach an additively manufactured three-dimensional multi-shell insulation for insulating at least one portion of a spacecraft (para 4), the insulation comprising: a plurality of shell layers of that are nested together and formed as a unitary insulation member that is configured to at least partially surround the at least one portion of the spacecraft; each of 
 
Dye et al. fail to explicitly teach progressively increasing size.
Potter teach progressively increasing size to wrap insulation around corners (fig 25, noting an outer layer naturally increased in length).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include progressively increasing size as taught by Potter in the Dye et al. invention in order to advantageously allow for insulation to be used adjacent to frame structure.

Re claim 2, Dye et al. teach wherein the respective one or more restraints of the respective adjacent shell layers are configured as tethers that allow for lateral and transverse displacement of the respective adjacent shell layers (figs).  
Re claim 3, Dye et al. teach wherein the respective one or more restrains are integrally formed between the respective adjacent shell layers such that the respective connection points are laterally offset relative to each other to provide a longer thermal path for reducing thermal conduction (fig 7) to absorb compressive load.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include laterally offset as taught by combining Dye embodiments in order to advantageously allow for improved strength.
Re claim 4, Dye et al., as modified in the instant combination,  teach wherein the plurality of shell layers have sufficient flexibility to enable the respective layer edge portions on the opposite sides of the respective shell layers to be movable relative to each other, such that the insulation is flexibly wrappable around the at least one portion of the spacecraft, thereby allowing the insulation to be installed and at least partially surround the at least one portion of the spacecraft for insulating the at least one portion of the spacecraft (fig 25 of Patter and noting figs of Dye showing flexible layers), and allowing the insulation to be removed from the at least one portion of the spacecraft for enhancing access to the at least one portion of the spacecraft 
The recitation of “allowing the insulation to be removed from the at least one portion of the spacecraft for enhancing access to the at least one portion of the spacecraft”  is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
 	Re claim 5, Dye et al. teach wherein the respective layer major portions of the plurality of shell layers are displaceable relative to each other for enhancing the flexibility of the insulation (see the rejection of claim 3).  

Re claim 6, Dye et al., as modified in the instant combination,  teach  wherein each of the plurality of shell layers has at least one bend for at least partially surrounding the at least one portion of the spacecraft in three- dimensions (see the rejection of claim 4).  

Re claim 7, Dye et al. teach wherein the plurality of shell layers includes an outer shell layer (124) and one or more inner shell layers (120), the outer shell layer having a thickness that is greater than a thickness of at least one of the one or more inner shell layers (figs 1-2).  


Re claim 10, Dye et al. teach wherein the polymeric material includes a cyanate ester, epoxy, polyurethane, polyimide, or acrylic-based photopolymer (para 25).  

 Re claim 12, Dye et al. teach wherein a thermal conductivity of one or more of the plurality of shell layers is less than 0.3 W/m K (noting this is a natural property of Mylar, Film Properties of Plastics and Elastomers evidentiary reference).  
 Re claim 13, Dye et al. teach wherein one or more of the plurality of shell layers is metallized with a low emissivity coating (para 38).  
Re claim 14, Dye et al. teach wherein an emissivity of the one or more of the plurality of shell layers metallized with the low emissivity coating is in the range of 0.02 to 0.2 (para 38 metal such as “aluminum or tungsten foil”).  
 
Re claim 15, Dye et al. teach the insulation is additively manufactured by continuous liquid interface production.  
The recitation of “the insulation is additively manufactured by continuous liquid interface production” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”


Potter teach an edge binding (244, 144, fig 25) that is integrally formed and unitary with the plurality of shell layers at the respective layer edge portions on at least one side of each of the plurality of shell layers;  wherein the edge binding is configured to establish spacing between the respective layer major surfaces of the respective adjacent shell layers (fig 25, noting an outer layer naturally increased in length, noting the claim limitations are taught in the instant combination and the spacing is present  and the edges allow for corners).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the edges as taught by Potter in the Dye et al. invention in order to advantageously allow for insulation to be used adjacent to frame structure.

Re claim 17, Dye et al., as modified, wherein the edge binding is configured to space the respective layer major surfaces of the respective adjacent shell layers (fig 25 Potter) by a sufficient amount to enable electroless plating of the shell layers after the insulation has been additively manufactured.  
 
The recitation of “a sufficient amount to enable electroless plating of the shell layers after the insulation has been additively manufactured”   is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” Noting the 
Re claim 18, Potter teach wherein the edge binding includes at least two edge bindings (244, 144, fig 25) laterally spaced apart along the at least one side of the respective shell layers to provide at least one passage for enabling venting of fluid from the spacing between the respective layer major surfaces of the respective adjacent shell layers (noting the claim limitations are taught in the instant combination and the spacing is present).  
Additionally noting that for clarity, the recitation “to provide at least one passage for enabling venting of fluid from the spacing between the respective layer major surfaces of the respective adjacent shell layers” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al in view of Potter WO 8909860 A1 further in view of Piedmont plastics.
Re claim 8, Dye et al. , as modified, fail to explicitly teach thickness.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include thickness as taught by Piedmont plastics in the Dye et al. , as modified, invention in order to advantageously allow for easy manufacture with readily available materials.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al in view of Potter WO 8909860 A1 further in view of  Outgassing Data for Selecting (NASA).
Re claim 11, Dye et al. , as modified, fail to explicitly teach details of the material.
Outgassing Data for Selecting teach wherein the polymeric material has low outgassing with a total mass loss of less than 1.0% and a volatile condensable materials of less than 0.1% (noting multiple CVCM examples of Mylar, and that total mass loss depends on the time of outgasses and thus is interpreted to be intended use depending on a method of outgassing procedure which depends on time) to use a mylar product readily available.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the material as taught by Outgassing Data for Selecting in the Dye et al. , as modified, invention in order to advantageously allow for easy manufacture with readily available materials.
 Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al in view of Potter WO 8909860 A1 further in view of  Shorey US 6007026 A.
Re claim 19, Dye et al. , as modified,  fail to explicitly teach details of the mounting.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mounting as taught by Shorey in the Dye et al. , as modified, invention in order to advantageously allow for a system for removably mounting a thermal insulation blanket to a structure such as a launch vehicle exterior surface.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al in view of Potter WO 8909860 A1 further in view of Hastings US 4662288 A.
Re claim 20, Dye et al. , as modified, fail to explicitly teach a ground.
Hastings teach wherein the insulation has a ground wire (608) integrated therein toprovide a ground wire.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ground as taught by Hastings in the Dye et al. , as modified, invention in order to advantageously allow for a ground as is known in the art.
 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763